COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00487-CV


Steven Douglas Pedro, M.D.                §      From the 141st District Court

                                          §      of Tarrant County (141-282808-15)
v.
                                          §      September 28, 2017

Sherrie R. Lake                           §      Opinion by Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. We reverse the order denying Appellant

Steven Douglas Pedro, M.D.’s motion to dismiss, and we render judgment

dismissing the health care liability claim with prejudice. We remand the case to

the trial court for it to assess the statutory award to Dr. Pedro of his reasonable

attorney’s fees and the court costs that he incurred.

      It is further ordered that Appellee Sherrie R. Lake shall pay all of the costs

of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bonnie Sudderth
                                        Justice Bonnie Sudderth